RESOLUTION REQUESTING THE OPINION OF THE SUPREME COURT OF NORTH CAROLINA.

Resolved by the Senate, the Souse of Representatives concurring:

That tbe Supreme Court of North Carolina be requested, if it can conveniently and properly do so, to advise tbe General Assembly as to tbe court’s interpretation of tbe recent amendments to tbe Constitution with especial reference to tbe question as to whether or not there is any provision of tbe amendments to tbe Constitution recently adopted which would require tbe General Assembly to provide by general law tbe machinery for annexation by cities and towns of outlying and adjacent territory; or whether or not tbe General Assembly could make these annexations by special act, as tbe circumstances of each city or town might, in tbe judgment of tbe General Assembly, require.
Ratified this tbe 26th day of February, A.D. 1917.
—Public Laws, 1917, p. 627.
Under S. R. 1241, H. R. 1493, a joint resolution requesting tbe opinion of tbe Supreme Court of North Carolina, tbe following opinion is received from tbe Chief Justice :

To the General Assembly:

Owing to tbe public importance of tbe matter tbe Supreme Court has decided to respond to tbe annexed resolution as requested. After due *717consideration tbe Court is unanimously of opinion that the amendments to the Constitution do not take from the General Assembly jurisdiction and power to exact special laws relating- to annexation by a city or toivn of adjacent territory.
For the Court:
Waltee ClaeK, Chief Justice.
—February 26, 1917, Sen. Journal, 1917, p. 427.